DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary of Response
2.	The 07/20/2022 response includes: (a) claims 1, 3, 8 and 12-15 are currently amended; (b) claims 4-7, 9-11 and 16 are original; (c) claim 2 is canceled; and (d) the grounds for rejection set forth in the 05/12/2022 office action are traversed.  Claims 1 and 3-16 are currently pending and an office action follows:
Response to Arguments
3. 	Applicant’s arguments with respect to claims 1 and 3-16 have been considered and the remarks with respect to applicant’s outstanding claims are persuasive.  Therefore, the previously-stated grounds of rejection is withdrawn.  However, upon further consideration, new grounds of rejection are set forth for: (i) claim 1 based on new prior art references Korean Patent Publication No. 200356002Y1 to Gu in view of Japan Patent Publication No. 2003015797 to Masuda; (ii) claim 7 based on Gu in view of Masuda in view of previously cited U.S. Patent Pub. No. 2011/0278078 A1 to Schediwy et al.; (iii) claims 8-15 based on new prior art reference China Patent Publication No. 108234706 A to Chen in view of previously cited Japan Patent No. 4760758B2 to Komiyama; and (iv) claim 16 in view of Chen in view of Komiyama and Schediwy.  Claims 3-6 would be allowed if re-written in independent format as set forth below.
	Examiner next responds to applicant’s arguments.  To begin with applicant states that Jo does not teach a pressure sensor disposed on side surfaces of the lower cover.  As shown below in FIG. 4 (inverted upside down), Jo teaches a pressure sensor disposed above side surfaces, but does not teach the side surfaces as currently amended to be “disposed on planes intersecting a plane on which the bottom surface is disposed”.  Thus, examiner has set forth a new prior art reference Chen as teaching this limitation.

    PNG
    media_image1.png
    1803
    1595
    media_image1.png
    Greyscale

	
	Applicant next argues that Lin fails to teach a plurality of opening portions because the pressure sensor itself does not teach this limitation.  Examiner disagrees.  As shown below in FIG. 2B, Lin teaches opening portions shown as portion of 110b that are between portions of the pressure sensor 122 and 124 that correspond to the plurality of holes 110a.  Lin however does not teach opening portions as currently amended as “corresponding to and exposing the plurality of holes” (emphasis added).  Examiner has set forth new prior art reference Masuda as teaching this limitation.

    PNG
    media_image2.png
    1139
    1561
    media_image2.png
    Greyscale

	In summary, claims 3-6 would be allowed if re-written in independent format and claims 1 and 7-16 are rejected.
Claim Rejections – 35 USC §112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
More particularly, claim 12 at line 4-6 includes the limitations “a first corner region between the first side surface and the fourth side surface, a second corner region between the third side surface and the second side surface, a third corner region between the second side surface and the fourth side surface, and a third corner region between the fourth side surface and the first side surface”(emphasis added) in which two differently defined corner regions are both “a third corner region” and the first and fourth corner regions are both defined as being between the first and fourth side surfaces.  To render this grounds of rejection moot, examiner suggests the following claim amendment: “a third corner region between the second side surface and the fourth side surface, and a fourth corner region between the third side surface and the first side surface”.  For purposes of applying prior art, examiner will be interpreting the claim as this suggested amendment.  This grounds of rejection applies to claims 13-15 that depend upon claim 12.
Claim Rejections – 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Korean Patent Publication No. 200356002Y1 to Gu in view of Japan Patent Publication No. 2003015797 to Masuda.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

As to claim 1, Gu discloses a display device(1)(FIG. 1; p 2, especially – “As shown in FIG. 1, the mobile communication terminal 1”), comprising:
a cover window (FIGs. 1-2; p 2, especially – “As shown in FIG. 1, the mobile
communication terminal 1 is provided with keys 3G and 3N…LCD 2”; p 3, especially – “printed circuit board 10” – above circuit board {FIG. 2: 10} is a cover window surrounding keys {FIGs. 1-2: 3G, 3N} and display panel {FIGs. 1-2: 2}) comprising a
light transmitting area(area of cover window corresponding to 2)(FIG. 1; p 2, especially – “LCD 2” – FIG. 1 shows a portion of cover window surrounding 2) and a light blocking area(area of cover window not corresponding to 2)(FIG. 1 shows a portion of cover window that does not correspond to 2, which surrounds keys {FIGs. 1-2: 3G, 3N});
	a display panel(2)(FIG. 1; p 2, especially – “LCD 2”) disposed under the light transmitting area(area of cover window corresponding to 2)(FIG. 1; p 2, especially – “LCD 2” – at least a portion of display panel {FIGs. 1-2: 2} is disposed under the portion of the cover window shown in FIG. 1 that surrounds the display panel 2); and 
a pressure sensor(3N, 5S, 11N)(FIG. 1; p 2 to p 3, especially – “a dome switch
5s positioned corresponding to the keys 3G and 3N is attached and key terminals 11G and 11N respectively correspond in a row, and when the keys 3G and 3N are clicked, the dome switch 5s is pressed to elastically.  While deformed, it is connected to the key terminals 11G and 11N, and the key terminals 11G and 11N are energized to generate electrical signals corresponding to the keys 3G and 3N”) disposed under the light blocking area(area of cover window not corresponding to 2)(FIG. 1 shows a portion of cover window that does not correspond to 2, which surrounds keys {FIGs. 1-2: 3G, 3N}),
wherein the light blocking area(area of cover window not corresponding to 2)(FIG. 1 shows a portion of cover window that does not correspond to 2, which surrounds keys {FIGs. 1-2: 3G, 3N}) comprises a plurality of holes (FIG. 1 shows a portion of cover window that does not correspond to 2, which has holes that surrounds keys {FIGs. 1-2: 3G, 3N})
	Gu does not expressly disclose and the pressure sensor comprises a plurality of opening portions corresponding to and exposing the plurality of holes

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
    
    PNG
    media_image6.png
    784
    738
    media_image6.png
    Greyscale

Masuda discloses a plurality of holes (FIG. 1: 4; p 2, especially – “4 audio output port”; p 3, especially – “a sound output port 4 and a cursor key button 5 which have holes of 4 rows and 4 columns are left and right”), and the pressure sensor(5)(FIG. 1; p 2, especially – “Cursor Key Button”; p 3, especially – “When the cursor key is pressed, the direction of the speaker and sound output port 4 thereof is changed in accordance with the inclination of the cursor key button when the cursor key button 5 is pressed”) comprises a plurality of opening portions corresponding to and exposing the plurality of holes(FIG. 1: 4, 5; p 2, especially – “4 audio output port”; p 3, especially – “a sound output port 4 and a cursor key button 5 which have holes of 4 rows and 4 columns are left and right” – see the above edited FIG. 1).
Before the effective filing date of the claimed invention it would have been
obvious to a person of ordinary skill in the art to modify Gu with Masuda (i.e., modifying Gu’s light blocking area that has holes for keys to also have holes for a sound output port that is located within opening portions of the pressure sensor) to provide a display device that provides a user with audible feedback when a specific portion of the pressure sensor is activated (FIG. 1: 5; p 2, especially – “Cursor Key Button”; p 3, especially – “When the cursor key is pressed, the direction of the speaker and sound output port 4 thereof is changed in accordance with the inclination of the cursor key button when the cursor key button 5 is pressed”).
	Gu and Masuda teach wherein the light blocking area comprises a plurality of holes (Gu: FIG. 1 shows a portion of cover window that does not correspond to 2, which has holes that surround keys {FIGs. 1-2: 3G, 3N}; Masuda: FIG. 1: 4, 5; p 2, especially – “4 audio output port”; p 3, especially – “a sound output port 4 and a cursor key button 5 which have holes of 4 rows and 4 columns are left and right”).
8.	Claims 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over China Patent Publication No. 108234706 A to Chen in view of Japan Patent No. 4760758B2 to Komiyama.

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

	As to claim 8, Chen discloses a display device(10)(FIG. 1; p 3, especially – “Electronic device 10…display screen 1111”), comprising: a display panel(1111)(FIG. 1; p 3, especially – “display screen 1111”); a middle frame(111)(FIG. 1; p 3, especially – “first shell component 111”) disposed under the display panel(1111)(FIG. 1; p 3, especially – “display screen 1111”); a lower cover(112)(FIG. 1; p 3, especially – “second shell component 112”) disposed under the middle frame(111)(FIG. 1; p 3, especially – “first shell component 111”) and comprising a bottom surface(111’s bottom surface)(FIG. 1; p 3, especially – “first shell component 111”) and side surfaces(111’s four side surfaces bent up from its bottom surface)(FIG. 1; p 3, especially – “first shell component 111”) bent upward from the bottom surface(111’s bottom surface)(FIG. 1; p 3, especially – “first shell component 111”); and a pressure sensor(12)(FIG. 1; p 3, ln 1-2; p 3, especially – “button assembly 12…button assembly 12 can be arranged on second shell group on Part 112, the application is not construed as limiting the position setting of the button assembly 12”; p 4, ¶3; p 6, especially – “For example, reducing the volume of electronic device when user presses the button for turning down volume” – pressure sensor can include 1 or several keys) disposed on one of the side surfaces(one of 111’s four side surfaces bent up from its bottom surface)(FIG. 1; p 3, especially – “first shell component 111”) of the lower cover(112)(FIG. 1; p 3, especially – “second shell component 112”), wherein the side surfaces(111’s four side surfaces bent up from its bottom surface)(FIG. 1; p 3, especially – “first shell component 111”) are disposed on planes intersecting a plane on which the bottom surface(111’s bottom surface)(FIG. 1; p 3, especially – “first shell component 111”) is disposed (FIG. 1; p 3, especially – “first shell component 111” – FIG. 1 depicts the four side surfaces of 111 as each being perpendicular to bottom surface of 111).
	Chen does not expressly disclose and a pressure sensor disposed on the side surfaces of the lower cover.

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

	Komiyama discloses and a pressure sensor(14, 15, 16, 17)(Fig. 1; p 4, ¶7, especially – “(call) button 14 is pressed to enter the call”; p 5, ¶1 – pressure sensor includes multiple buttons 14-17) disposed on the side surfaces(four side surfaces of housing 11)(FIG. 1; p 5, ¶¶1 and 7).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Chen with Komiyama (i.e., to modify Chen’s disclosure of a pressure sensor including one or more buttons on one side surface of the lower cover to include a pressure sensor having 4 buttons placed on Chen’s four side surfaces that include four corners) to provide a display device that has increased functionality (i.e., by having more buttons to operate the device).

As to claim 9, Chen and Komiyama teach the display device of claim 8, as applied above.

    PNG
    media_image9.png
    518
    1058
    media_image9.png
    Greyscale

Chen and Komiyama teach wherein the side surfaces comprise: first and second side surfaces facing each other in a first direction(vertical direction)(Chen: FIG. 1; p 3, especially – “first shell component 111” – see the above edited FIG. 1; Komiyama: FIG. 1; p 5, ¶¶1 and 7); and third and fourth side surfaces facing each other in a second direction(horizontal direction) perpendicular to the first direction(vertical direction)(Chen: FIG. 1; p 3, especially – “first shell component 111” – see the above edited FIG. 1; Komiyama: FIG. 1; p 5, ¶¶1 and 7).
The motivation to combine Komiyama’s further teachings is for the same reason set forth above for claim 8.

    PNG
    media_image10.png
    991
    1035
    media_image10.png
    Greyscale
         
    PNG
    media_image11.png
    791
    601
    media_image11.png
    Greyscale

	As to claim 10, Chen and Komiyama teach the display device of claim 9, as applied above.
Chen and Komiyama further teach wherein the pressure sensor (Chen: FIG. 1: 12; p 3, ln 1-2; p 3, especially – “button assembly 12”; Komiyama: Fig. 1: 14-17; p 4, ¶7, especially – “(call) button 14 is pressed to enter the call”; p 5, ¶1) comprises: a first pressure sensor (Chen: FIG. 1: 12; p 3, ln 1-2; p 4, ¶3; p 6, especially – “For example, reducing the volume of electronic device when user presses the button for turning down volume”; Komiyama: Fig. 1: 17; p 4, ¶7, especially – “(call) button 14 is pressed to enter the call”; p 5, ¶1) disposed on the third side surface (Chen: FIG. 1; p 3, especially – “first shell component 111”; Komiyama: FIG. 1; p 5, ¶¶1 and 7 – see the above edited FIG. 1 of Chen and the above edited FIGs. 1-2 of Komiyama); and a second pressure sensor (Chen: FIG. 1: 12; p 3, ln 1-2; p 3, especially – “button assembly 12”; p 4, ¶3; p 6, especially – “For example, reducing the volume of electronic device when user presses the button for turning down volume”; Komiyama: Fig. 1: 15; p 4, ¶7, especially – “(call) button 14 is pressed to enter the call”; p 5, ¶1) disposed on the fourth side surface (Chen: FIG. 1; p 3, especially – “first shell component 111” – see the above edited FIG. 1; Komiyama: FIG. 1; p 5, ¶¶1 and 7 – see the above edited FIG. 1 of Chen and the above edited FIGs. 1-2 of Komiyama).
The motivation to combine Komiyama’s further teachings is for the same reason set forth above for claim 8.

As to claim 11, Chen and Komiyama teach the display device of claim 10, as applied above.
Chen and Komiyama further teach wherein: the first pressure sensor (Chen: FIG. 1: 12; p 3, ln 1-2; p 4, ¶3; p 6, especially – “For example, reducing the volume of electronic device when user presses the button for turning down volume”; Komiyama: Fig. 1: 17; p 4, ¶7, especially – “(call) button 14 is pressed to enter the call”; p 5, ¶1) is disposed to extend to the second side surface (Chen: FIG. 1; p 3, especially – “first shell component 111”; Komiyama: FIG. 1; p 5, ¶¶1 and 7 – see the above edited FIG. 1 of Chen and the above edited FIGs. 1-2 of Komiyama); and the second pressure sensor (Chen: FIG. 1: 12; p 3, ln 1-2; p 4, ¶3; p 6, especially – “For example, reducing the volume of electronic device when user presses the button for turning down volume”; Komiyama: Fig. 1: 15; p 4, ¶7, especially – “(call) button 14 is pressed to enter the call”; p 5, ¶1) is disposed to extend to the first side surface (Chen: FIG. 1; p 3, especially – “first shell component 111”; Komiyama: FIG. 1; p 5, ¶¶1 and 7 – see the above edited FIG. 1 of Chen and the above edited FIGs. 1-2 of Komiyama).
The motivation to combine Komiyama’s further teachings is for the same reason set forth above for claim 8.

    PNG
    media_image12.png
    650
    790
    media_image12.png
    Greyscale
        
    PNG
    media_image13.png
    791
    601
    media_image13.png
    Greyscale

As to claim 12, Chen and Komiyama teach the display device of claim 9, as applied above. 
Chen and Komiyama further teach wherein: the lower cover comprises a first corner region between the first side surface and the fourth side surface, a second corner region between the third side surface and the second side surface, a third corner region between the second side surface and the fourth side surface, and a fourth corner region between the third side surface and the first side surface (Chen: FIG. 1; p 3, especially – “first shell component 111”; Komiyama: FIG. 1; p 5, ¶¶1 and 7 – see the above edited FIG. 1 of Chen and edited FIG. 2 of Komiyama); and the pressure sensor (Chen: FIG. 1: 12; p 3, ln 1-2; p 4, ¶3; p 6, especially – “For example, reducing the volume of electronic device when user presses the button for turning down volume”; Komiyama: Fig. 1: 14-17; p 4, ¶7, especially – “(call) button 14 is pressed to enter the call”; p 5, ¶1 – see the above edited Fig. 2 of Komiyama) is disposed on at least one of the first to fourth corner regions (Chen: FIG. 1; p 3, especially – “first shell component 111”; Komiyama: FIG. 1; p 5, ¶¶1 and 7 – see the above edited FIG. 1 of Chen and edited FIG. 2 of Komiyama).
The motivation to combine Komiyama’s further teachings is for the same reason set forth above for claim 8.

As to claim 13, Chen and Komiyama teach the display device of claim 12, as applied above. 
Chen and Komiyama further teach wherein the pressure sensor (Chen: FIG. 1: 12; p 3, ln 1-2; p 4, ¶3; p 6, especially – “For example, reducing the volume of electronic device when user presses the button for turning down volume”; Komiyama: Fig. 1: 14-17; p 4, ¶7, especially – “(call) button 14 is pressed to enter the call”; p 5, ¶1 – see the above edited Fig. 2 of Komiyama) comprises: a first pressure sensor (Chen: FIG. 1: 12; p 3, ln 1-2; p 4, ¶3; p 6, especially – “For example, reducing the volume of electronic device when user presses the button for turning down volume”; Komiyama: Fig. 1: 17; p 4, ¶7, especially – “(call) button 14 is pressed to enter the call”; p 5, ¶1 – see the above edited Fig. 2 of Komiyama) disposed on the third side surface and the second corner region (Chen: FIG. 1; p 3, especially – “first shell component 111”; Komiyama: FIG. 1; p 5, ¶¶1 and 7 – see the above edited FIG. 1 of Chen and edited FIG. 2 of Komiyama shown for claim 12); and a second pressure sensor (Chen: FIG. 1: 12; p 3, ln 1-2; p 4, ¶3; p 6, especially – “For example, reducing the volume of electronic device when user presses the button for turning down volume”; Komiyama: Fig. 1: 15; p 4, ¶7, especially – “(call) button 14 is pressed to enter the call”; p 5, ¶1 – see the above edited Fig. 2 of Komiyama) disposed on the fourth side surface and the first corner region (Chen: FIG. 1; p 3, especially – “first shell component 111”; Komiyama: FIG. 1; p 5, ¶¶1 and 7 – see the above edited FIG. 1 of Chen and edited FIG. 2 of Komiyama shown for claim 12).
The motivation to combine Komiyama’s further teachings is for the same reason set forth above for claim 8.

As to claim 14, Chen and Komiyama teach the display device of claim 13, as applied above. 
Chen and Komiyama further teach wherein the first pressure sensor (Chen: FIG. 1: 12; p 3, ln 1-2; p 4, ¶3; p 6, especially – “For example, reducing the volume of electronic device when user presses the button for turning down volume”; Komiyama: Fig. 1: 17; p 4, ¶7, especially – “(call) button 14 is pressed to enter the call”; p 5, ¶1 – see the above edited Fig. 2 of Komiyama) is disposed to extend to the second side surface (Chen: FIG. 1; p 3, especially – “first shell component 111”; Komiyama: FIG. 1; p 5, ¶¶1 and 7 – see the above edited FIG. 1 of Chen and edited FIG. 2 of Komiyama shown for claim 12).
The motivation to combine Komiyama’s further teachings is for the same reason set forth above for claim 8.

As to claim 15, Chen and Komiyama teach the display device of claim 14, as applied above. 
Chen and Komiyama further teach wherein the second pressure sensor (Chen: FIG. 1: 12; p 3, ln 1-2; p 4, ¶3; p 6, especially – “For example, reducing the volume of electronic device when user presses the button for turning down volume”; Komiyama: Fig. 1: 15; p 4, ¶7, especially – “(call) button 14 is pressed to enter the call”; p 5, ¶1 – see the above edited Fig. 2 of Komiyama) is disposed to extend to the first side surface (Chen: FIG. 1; p 3, especially – “first shell component 111”; Komiyama: FIG. 1; p 5, ¶¶1 and 7 – see the above edited FIG. 1 of Chen and edited FIG. 2 of Komiyama shown for claim 12).
The motivation to combine Komiyama’s further teachings is for the same reason set forth above for claim 8.
9.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Korean Patent Publication No. 200356002Y1 to Gu in view of Japan Patent Publication No. 2003015797 to Masuda as applied to claim 1 above, in view of U.S. Patent Pub. No. 2011/0278078 A1 to Schediwy et al. (“Schediwy”).
As to claim 7, Gu and Masuda teach the display device of claim 1, as applied above.
Seo further discloses wherein: the pressure sensor(220, 240’s hole for
220)(FIGs. 1, 5: 202, 310; ¶¶0040, 0045, 0047) comprises a pressure sensing cell(310)(FIG. 5: 202; ¶¶0045, 0047); one surface of a first substrate (FIG. 5: 340; ¶0040).
Gu and Masuda do not expressly disclose and the pressure sensing cell comprises a driving electrode and a sensing electrode, which are disposed on one surface of a first substrate, and a pressure sensing layer, which is disposed on one surface of a second substrate facing the one surface of the first substrate.

    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale

Schediwy discloses and the pressure sensing cell(108, 110)(FIGs. 1-4; ¶¶0016-0018, 0047) comprises a driving electrode(108)(FIGs. 1-4; ¶¶0016-0018, 0047) and a sensing electrode(108)(FIGs. 1-4; ¶¶0016-0018, 0047), which are disposed on one surface of a first substrate(104)(FIGs. 1-4; ¶¶0016-0018, 0047, especially – “mutual capacitance…sensor electrodes may transmit as well as receive, either simultaneously or in a time-multiplexed manner”), and a pressure sensing layer(110)(FIGs. 1-4; ¶¶0016-0018, 0047), which is disposed on one surface of a second substrate(102)(FIGs. 1-4; ¶0016) facing the one surface of the first substrate(104)(FIGs. 1-4; ¶¶0016-0018, 0047, especially – “mutual capacitance…sensor electrodes may transmit as well as receive, either simultaneously or in a time-multiplexed manner”).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Gu and Masuda with Schediwy to provide a display device having a more sensitive pressure sensor.
10.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over China Patent Publication No. 108234706 A to Chen in view of Japan Patent No. 4760758B2 to Komiyama as applied to claim 8 above, in view of U.S. Patent Pub. No. 2011/0278078 A1 to Schediwy et al. (“Schediwy”).
As to claim 16, Chen and Komiyama teach the display device of claim 8, applied above.

    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale

Chen further discloses wherein: the pressure sensor(12)(FIG. 1; p 3, ln 1-2; p 3, especially – “button assembly 12…button assembly 12 can be arranged on second shell group on Part 112, the application is not construed as limiting the position setting of the button assembly 12”; p 4, ¶3; p 6, especially – “For example, reducing the volume of electronic device when user presses the button for turning down volume”  comprises a pressure sensing cell (FIG. 2: 232; p 6, last ¶).
Chen and Komiyama further teach and the pressure sensing cell comprises a driving electrode and a sensing electrode, which are disposed on one surface of a first substrate, and a pressure sensing layer, which is disposed on one surface of a second substrate facing the one surface of the first substrate.

    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale

Schediwy discloses and the pressure sensing cell(108, 110)(FIGs. 1-4; ¶¶0016-0018, 0047) comprises a driving electrode(108)(FIGs. 1-4; ¶¶0016-0018, 0047) and a sensing electrode(108)(FIGs. 1-4; ¶¶0016-0018, 0047), which are disposed on one surface of a first substrate(104)(FIGs. 1-4; ¶¶0016-0018, 0047, especially – “mutual capacitance…sensor electrodes may transmit as well as receive, either simultaneously or in a time-multiplexed manner”), and a pressure sensing layer (110)(FIGs. 1-4; ¶¶0016-0018, 0047), which is disposed on one surface of a second substrate(102)(FIGs. 1-4; ¶0016) facing the one surface of the first substrate(104)(FIGs. 1-4; ¶¶0016-0018, 0047, especially – “mutual capacitance…sensor electrodes may transmit as well as receive, either simultaneously or in a time-multiplexed manner”).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Chen and Komiyama with Schediwy to provide a display device having a more sensitive pressure sensor.
Allowable Subject Matter
11.	Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
12.	The following is examiner’s statement of reasons for allowance: the claimed invention is directed to:

    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale
 
	Dependent claim 3 identifies the distinct features: “wherein the pressure sensor(FIG. 24: 500_1) further comprises a pressure sensing cell(FIG. 24: CE2) between the plurality of opening portions(FIG. 24: DP1, DP2)”, with all other limitations as claimed.
	The closest prior art, Korean Patent Publication No. 200356002Y1 to Gu and Japan Patent Publication No. 2003015797 to Masuda, either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.
As to claim 3, Gu and Masuda teach the display device of claim 1 as applied above but do not teach the above underlined limitations.  
Other Relevant Prior Art
13.	Other relevant prior art includes:

    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale
    
    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale

(i).	U.S. Patent Pub. No. 2013/0016053 A1 to Jung discloses holes(areas filled by 614)(FIGs. 9-10; ¶0046) filled with vibrating elements(613, 614)(FIGs. 9-10; ¶¶0046-0047) surrounding keys(615)(FIGs. 9-10; ¶0046).
(ii)	U.S. Patent Publication No. 2016/0086745 A1 to Seo et al. (Seo)

    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale

    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale

	As to claim 1, Seo discloses a display device (FIGs. 1, 15; ¶¶0040, 0104), comprising:
a cover window(240)(FIG. 1; ¶0040) comprising a light transmitting
area(area surrounded by 240’s border area)(FIG. 1; ¶0040) and a light blocking area(240’s border area)(FIG. 1; ¶0040);
	a display panel(2620)(FIG. 15; ¶0116) disposed under the light transmitting area(area surrounded by 240’s border area)(FIGs. 1, 15; ¶¶0040, 0116 – display panel 2620 is inherently disposed under the light transmitting area {FIG. 1: 240’s area surrounded by the border area 240}); and 
a pressure sensor(220, 240’s hole for 220)(FIGs. 1, 5: 202, 310; ¶¶0040, 0045,
0047 – 240’s hole for 220 allows 220 to move up and down to cause an input) disposed under the light blocking area(240’s border area)(FIG. 1; ¶0040), wherein the light blocking area(240’s border area)(FIG. 1; ¶0040) comprises a plurality of holes (FIG. 1: 240; ¶0040 – 240’s lower portion includes a hole for 220 and 240’s upper portion includes holes), and the pressure sensor(220, 240’s hole for 220)(FIGs. 1, 5: 202, 310; ¶¶0040, 0045, 0047) comprises a plurality of opening portions (FIG. 1: 220, 240; ¶0040 - 240’s hole for 220 includes multiple portions each corresponding to a different portion of 220) and a microphone(2880)(FIG. 15; ¶0115).
	Seo does not expressly disclose the pressure sensor comprises a plurality of opening portions corresponding to and exposing the plurality of holes.
Conclusion
14.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRK W HERMANN whose telephone number is (571) 270-3891.  The examiner can normally be reached on Monday-Friday, 10am-7pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRK W HERMANN/Examiner, Art Unit 2692